Filed 3/30/22 P. v. Lynch CA2/7
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                                  B306158

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. TA008572)
           v.

 DAVID RORY LYNCH,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Ricardo R. Ocampo, Judge. Affirmed.
      Linda L. Gordon, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, David E. Madeo and David D.
Williams, Deputy Attorneys General, for Plaintiff and Respondent.

                                  ______________________
                         INTRODUCTION
       Over three decades ago, when David Rory Lynch was a
minor, he was convicted of murder. When he was resentenced
under Miller v. Alabama (2012) 567 U.S. 460 (Miller), the trial
court included two counts he had not been convicted of. But he
never appealed. Years later, he moved for a juvenile transfer
hearing under Proposition 57, the Public Safety and Rehabilitation
Act of 2016 (Cal. Const., art. I, § 32). But he did not raise the issue
of his unauthorized sentence, and the trial court denied his motion
for lack of jurisdiction.
       This case asks the question: If an unauthorized sentence is
never challenged, is the judgment never final for purposes of relief
under Proposition 57?
       We hold the answer is: No. A judgment is final once the
time for direct appellate review has elapsed irrespective of the
sentence because a final judgment may include an unauthorized
sentence until it is corrected.
       We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
      A jury convicted Lynch of murder with special circumstance
and other related crimes he committed when he was 16 years old.
In 1991, the trial court sentenced him to life without parole.
      In 1993, this court affirmed Lynch’s judgment but modified
his sentence.1
      In March 2017, the trial court resentenced Lynch under
Miller, supra, 567 U.S. 460. In total, the court imposed a sentence


1     The facts underlying the conviction and sentence are
discussed in the nonpublished opinion People v. Lynch (Nov. 22,
1993, B066056). They are not at issue in this appeal.



                                  2
of 46 years eight months to life in prison. Although the sentence
was unauthorized because the court sentenced him on two
additional counts he had not been convicted of, he did not appeal.2
       In January 2020,3 Lynch filed a motion for a juvenile
transfer hearing under Proposition 57. He argued, among other
things, that the juvenile court had authority under Senate Bill 620
(Sen. Bill No. 620 (2017-2018 Reg. Sess.), Stats. 2017, ch. 682) to
strike his firearm enhancements. But he did not argue his
sentence was unauthorized. In April 2020, the trial court denied
his motion. The court explained, “Proposition 57’s application to
juvenile’s [sic] fitness transfers are not retroactive to cases already
final,” and “[h]is case has been final for many years.” The court
did not reach Lynch’s argument under Senate Bill 620.
       In May 2020, Lynch appealed the denial of his motion. This
is the appeal before us.
       While this appeal was pending, in October 2020, Lynch
moved to correct the unauthorized sentence and again for a
juvenile transfer hearing under Proposition 57. In March 2021,

2      The People charged Lynch and his codefendant Ralph
Decharles Hearn in an information. Lynch was charged in count 1
(murder), count 2 (kidnapping for robbery), counts 4 and 6 (second
degree robbery) and count 7 (attempted robbery), but not in counts
3 (attempted murder) and 5 (second degree robbery). In 1991, the
trial court sentenced Lynch on counts 1, 2, 6 and 7, with
enhancements for personal use of a firearm on counts 1, 2 and 6,
and stayed the sentence on count 4. But in 2017, the trial court
sentenced Lynch on all counts in the information, including counts
3 and 5.

3    Lynch dated his motion January 28, 2020, and it was
postmarked January 31, 2020. The clerk’s transcript dates the
motion February 13, 2020.



                                   3
the trial court granted his motion to correct the unauthorized
sentence and resentenced him on the proper counts to 38 years
four months to life in prison. The court denied Lynch’s motion for
a juvenile transfer hearing. But he did not appeal.
                          DISCUSSION
       On appeal, Lynch argues that he is entitled to a juvenile
transfer hearing under Proposition 57 because his judgment was
not final when he made his motion in January 2020 and that if
after the hearing, the juvenile court transfers him to the criminal
court, then that court should exercise its discretion to strike his
firearm enhancements under Senate Bill 620.
       Because we conclude the trial court correctly ruled in April
2020 that Lynch was not entitled to a juvenile transfer hearing, we
need not reach his argument that if he is transferred, the criminal
court should strike his firearm enhancements.

A.    Proposition 57 and Standard of Review
       “Proposition 57, passed in the November 2016 general
election (Proposition 57).” (O.G. v. Superior Court of Ventura
County (2021) 11 Cal.5th 82, 87 (O.G.).)4
       Under Proposition 57, the People must prosecute a juvenile
defendant in juvenile court unless the juvenile court conducts a


4     “As originally enacted, Proposition 57 allowed prosecutors to
move to transfer some minors as young as 14 from juvenile court
to adult criminal court. Senate Bill No. 1391 (2017–2018 Reg.
Sess.) (Senate Bill 1391), enacted in 2018, amended Proposition 57
to prohibit minors under the age of 16 from being transferred to
adult criminal court.” (O.G., supra, 11 Cal.5th at p. 87; see Welf.
& Inst. Code, § 707, subd. (a)(1)–(2), as amended by Stats. 2018,
ch. 1012, § 1.)



                                 4
transfer hearing and determines the defendant should be tried as
an adult in the criminal court: “Proposition 57 prohibits
prosecutors from charging juveniles with crimes directly in adult
court. Instead, they must commence the action in juvenile court.
If the prosecution wishes to try the juvenile as an adult, the
juvenile court must conduct what we will call a ‘transfer hearing’
to determine whether the matter should remain in juvenile court
or be transferred to adult court. Only if the juvenile court
transfers the matter to adult court can the juvenile be tried and
sentenced as an adult.” (People v. Superior Court (2018) 4 Cal.5th
299, 303 (Lara); see Welf. & Inst. Code, § 707, subd. (a).)
       Proposition 57 is retroactive. A juvenile defendant is
entitled to a transfer hearing if his sentence was not final before
Proposition 57 became law. “Proposition 57 applies to all juveniles
charged directly in adult court whose judgment was not final at
the time it was enacted.”5 (Lara, supra, 4 Cal.5th at p. 304.) And
“[i]n a criminal case, judgment is rendered when the trial court
orally pronounces sentence.” (People v. Karaman (1992) 4 Cal.4th
335, 344, fn. 9.) Consequently, “in criminal actions, the terms


5      In the absence of contrary legislative intent, if a defendant’s
judgment is not final when a statute is amended to lessen
punishment for his crime, then the amended statute applies: “If
the amendatory statute lessening punishment becomes effective
prior to the date the judgment of conviction becomes final then, in
our opinion, it, and not the old statute in effect when the
prohibited act was committed, applies.” (In re Estrada (1965) 63
Cal.2d 740, 744.) “Because Proposition 57’s primary ameliorative
effect is on a juvenile offender’s sentence, independent of the
convictions, we conclude it applies retroactively to appellant’s
nonfinal sentence and requires that he receive a transfer hearing.”
(People v. Padilla (2020) 50 Cal.App.5th 244, 255 (Padilla).)



                                  5
‘judgment’ and “‘sentence’” are generally considered ‘synonymous’
[cite] and there is no ‘judgment of conviction’ without a sentence.”
(People v. McKenzie (2020) 9 Cal.5th 40, 46.)
       We review the question of retroactivity de novo. (In re
David C. (2020) 53 Cal.App.5th 514, 519.) “The determination of
when a sentence becomes a final judgment . . . is a question of law
that we review de novo.” (People v. Henderson (2021) 67
Cal.App.5th 785, 787 (Henderson).)
B.    Lynch’s Judgment Was Final When He Moved for a
      Juvenile Transfer Hearing in January 2020
       The United States “Supreme Court has in substance defined
finality as denoting that point at which the courts can no longer
provide a remedy to a defendant on direct review.” (In re Spencer
(1965) 63 Cal.2d 400, 405.) Specifically, “‘“a judgment is ‘not final
so long as the courts may provide a remedy on direct review
[including] the time within which to petition to the United States
Supreme Court for writ of certiorari.’”’” (Henderson, supra, 67
Cal.App.5th at p. 787; accord, People v. Buycks (2018) 5 Cal.5th
857, 876, fn. 5 [“A judgment becomes final when the availability of
an appeal and the time for filing a petition for certiorari with the
United States Supreme Court have expired.”].)
       Lynch’s judgment had been final for a long time when he
filed his motion in January 2020 because he never appealed his
resentencing in 2017, and the time for direct review had expired.
The normal deadline to appeal a felony sentence is 60 days after
the judgment or sentencing order. (Cal. Rules of Court, rule
8.308(a).)
C.    A Final Judgment May Include an Unauthorized Sentence
      Lynch argues his judgment was not final because his 2017
sentence was unauthorized. But his January 2020 motion did not



                                  6
challenge the unauthorized sentence. And a judgment may be
final irrespective of whether the underlying sentence is
unauthorized if the sentence is not contested.6
       A final judgment may include an unauthorized sentence
until it is corrected.7 An “unauthorized sentence [is an] exception
to the general rule precluding relief after a judgment is final,”
because “an unauthorized sentence can be challenged and
corrected at any time.” (In re Brown (2020) 45 Cal.App.5th 699,
714-715.) Meaning, a judgment on an unauthorized sentence may
be final until resentencing. When a defendant is resentenced, “the
judgment is no longer final.” (People v. Montes (2021) 70
Cal.App.5th 35, 47 (Montes).) Resentencing reopens the judgment
by effectively vacating the earlier judgment. (See id. at p. 48
[“[R]esentencing pursuant to section 1170, subdivision (d),


6      Lynch also argues the trial court’s March 2021 resentencing
order is void because the pending appeal divested the trial court of
subject matter jurisdiction over matters affecting the appeal. But
we need not reach that issue because that order is not the subject
of this appeal. This appeal concerns only the April 2020 order
denying his motion for a juvenile transfer hearing. In any case,
“[a]lthough, as a general rule, ‘an appeal from an order in a
criminal case removes the subject matter of that order from
the jurisdiction of the trial court’ [citation] it is settled that
an unauthorized sentence is subject to correction despite the
circumstance that an appeal is pending.” (People v. Cunningham
(2001) 25 Cal.4th 926, 1044.)

7      In our review of the statutory history of Proposition 57, we
found nothing that distinguished judgments based on authorized
sentences from judgments based on unauthorized sentences. In
fact, we found no mention of the terms “judgment,” “authorized
sentence” or “unauthorized sentence.”



                                  7
effectively vacated the earlier judgment, it follows that Proposition
57 applies retroactively to defendant’s nonfinal sentence and
requires that he receive a transfer/fitness hearing.”].) The
judgment is no longer final because the old sentence has been
recalled and modified by a new sentence. (See People v. Hwang
(2021) 60 Cal.App.5th 358, 366; People v. Lopez (2020) 56
Cal.App.5th 835, 845-846 (Lopez) [“The original sentence can no
longer be considered final for Estrada purposes when it has been
recalled and modified by the new sentence.”], review granted
Jan. 27, 2021, S265936.)
       Lopez, supra, 56 Cal.App.5th. 835, review granted, is
illustrative. The defendant was convicted of murder and related
crimes he committed when he was 17 years old. (Id. at p. 839.)
Ten years later, the trial court recalled his sentence and
resentenced him to correct the original sentence in light of an
intervening Supreme Court decision, People v. Le (2015) 61 Cal.4th
416. (Lopez, at p. 839) Before the resentencing, he moved for a
juvenile transfer hearing under Proposition 57. (Ibid.) The court
denied the motion, finding the defendant’s judgment had been
final before Proposition 57 became law. (Ibid.) The court of appeal
conditionally reversed the judgment and remanded for a juvenile
transfer hearing. (Id. at p. 850.) Although the defendant’s
judgment had been final, despite the unauthorized sentence, the
court explained the resentencing reopened the judgment. (Id. at
p. 848.) “Because a resentencing . . . replaces the original
sentence, the original sentence is no longer operative, and the
finality of the original sentence is no longer material. The only
sentence that matters after resentencing . . . is the new sentence,
which is not final because a resentenced defendant can still obtain
review from the California Supreme Court or the United States
Supreme Court.” (Id. at p. 845.) The court further explained,



                                 8
“[R]esentencing need not make an entire judgment non-final,
because the guilt portion of a judgment may be treated as final
even if the penalty or sentence is later re-opened.” (Id. at p. 848.)
       Lynch’s reliance on People v. Esquivel (2021) 11 Cal.5th 671
(Esquivel), People v. Ramirez (2021) 71 Cal.App.5th 970 (Ramirez)
and Montes, supra, 70 Cal.App.5th 35, is misplaced.
       Esquivel, supra, 11 Cal.5th 671, did not involve an
unauthorized sentence. The defendant pled no contest to a felony
and admitted two prior prison terms. (Id. at p. 673.) The trial
court sentenced him to three years for the felony and one
additional year for each prison prior. (Ibid.) The court suspended
the execution of the sentence and placed the defendant on
probation. (Ibid.) Years later, when the court found the defendant
in violation of probation and ordered the prison sentence into
effect, the defendant appealed. (Ibid.) While his appeal was
pending, the Legislature amended the statute under which the
trial court had imposed the enhancements for his prison priors.
(Ibid.) If the statute had been amended before the defendant’s
sentencing, the court would not have been able to impose the
enhancements. (Ibid.) The California Supreme Court concluded
the defendant was entitled to the benefit of the amendment
because his case was not yet final. Specifically, the Court held “a
case in which a defendant is placed on probation with execution of
an imposed state prison sentence suspended is not yet final for
this purpose if the defendant may still timely obtain direct review
of an order revoking probation and causing the state prison
sentence to take effect.” (Id. at p. 680.) Lynch was not on
probation with a suspended prison sentence.
       Likewise, Ramirez, supra, 71 Cal.App.5th 970, did not
involve an unauthorized sentence but rather a final judgment that
was reopened for resentencing when a conviction was vacated.



                                 9
The defendant was convicted of first degree murder under a theory
of felony murder, shooting at an occupied vehicle and two counts of
attempted carjacking, which he committed when he was 15 years
old. (Id. at pp. 975, 981.) The trial court sentenced him to 25
years to life for murder, 15 years to life for shooting at an occupied
vehicle and two terms of 25 years to life for firearm enhancements.
(Id. at p. 981.) The court stayed imposition of sentence on the
remaining counts. (Ibid.) After his judgment was affirmed on
appeal, the defendant petitioned for resentencing to vacate his
murder conviction and moved for a juvenile transfer hearing under
Proposition 57. (Id. at p. 982.) This court concluded the defendant
was entitled to vacate his murder conviction and to a transfer
hearing. (Id. at p. 975.) Lynch was not entitled to vacate a
conviction. And although he was entitled to correct his sentence,
he did not ask to do so when he moved for a transfer hearing in
January 2020.
       Montes, supra, 70 Cal.App.5th 35, also involved a final
judgment that was reopened for resentencing. The defendant was
convicted of murder with special circumstance when he was 17
years old and sentenced to life without the possibility of parole.
(Id. at p. 38.) After his judgment was final, he petitioned to recall
his sentence in light of Miller, supra, 567 U.S 460. (Montes, 70
Cal.App.5th at pp. 38-39.) The trial court recalled his sentence but
resentenced him again to life without the possibility of parole.
(Id. at p. 39.) When he appealed his new sentence, he argued,
among other things, that the trial court should have sua sponte
sent his case to the juvenile court for a transfer hearing under
Proposition 57. (Ibid.) The court of appeal agreed, explaining, “[A]
resentencing . . . results in a new sentence—the judgment is no
longer final—which entitles the defendant to the ameliorative
benefits of Proposition 57.” (Id. at p. 47.) Although Lynch also



                                 10
was resentenced under Miller, supra, 567 U.S. 460, he did not
request a transfer hearing at his resentencing or on appeal. By
the time he did ask for a transfer hearing in January 2020, his
judgment was final.
      In rejecting Lynch’s arguments, we do not leave him without
recourse. As we suggested at oral argument, he may file a petition
for writ of habeas corpus for ineffective assistance of counsel,
arguing his counsel should have requested a juvenile transfer
hearing at his 2017 resentencing or appealed the denial of his
motion for a transfer hearing at his 2021 resentencing. Because
Proposition 57 would have applied retroactively each time his final
judgment was reopened for resentencing, it may well be that such
a petition will meet with success.8 (See Montes, supra, 70
Cal.App.5th at p. 48; Padilla, supra, 50 Cal.App.5th at p. 255.)

8      The People argue Proposition 57’s retroactivity is limited to
cases not yet final on a first appeal. But in Ramirez, supra, 71
Cal.App.5th at page 999, this court rejected the People’s argument
that retroactivity should not extend “‘to reopened judgments.’” We
explained, “Almost all Courts of Appeal that have considered
whether Proposition 57 applies retroactively when a criminal court
resentences a defendant as to all or part of a previously final
sentence imposed on a defendant who was a juvenile at the time of
his or her offense have required the criminal court to transfer the
case to the juvenile court for a juvenile transfer hearing or a
juvenile adjudication.” (Id. at p. 996.) “[R]etroactive application of
Proposition 57 . . . to a defendant’s postjudgment resentencing
furthers the proposition’s . . . legitimate goal of reducing the adult
prison population.” (Id. at p. 999.) And “retroactive application of
Proposition 57 [to a] resentencing is consistent with the full
resentencing rule, under which ‘when part of a sentence is stricken
on review, on remand for resentencing “a full resentencing as to all
counts is appropriate, so the trial court can exercise its sentencing
discretion in light of the changed circumstances.”’” (Ibid.)



                                 11
                         DISPOSITION
       The order denying the motion for a juvenile transfer hearing
is affirmed.



                                     IBARRA, J.*


We concur:


      PERLUSS, P. J.


      SEGAL, J.




*     Judge of the Santa Clara County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.



                                12